DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being obvious over LEE (US 2017/0015028 A1) in view of KERSTETTER, III et al. (US 2016/0340480 A1).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claims 1 and 3, LEE discloses a process of heat shrinking an article, the process comprising: shaping a thermoplastic vulcanizate (TPV) into an article (…the protective tube 20 for a coil spring is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; wherein the thermoplastic elastomer that is used may be one or more selected from the group consisting of TPO, TPS, TPA…and TPV; p.2, paragraphs 0020-0021; …the mixture of thermoplastic elastomer, thermoplastic resin, antioxidant, crosslinking agent are first melted and mixed and cooled and formed into pellets having a certain shape and the pellets are extruded by an extrusion molding machine and cooled thereby continuously forming a tube having a space therein; p.4, paragraphs 0041-0044), the TPV comprising: a partially vulcanized rubber dispersed in a continuous thermoplastic phase (…the thermoplastic vulcanizate (TPV) is a compound having a continuous thermoplastic phase and a vulcanized elastomer phase dispersed in the continuous thermoplastic phase; wherein the TPV has the preferred properties of crosslinked rubber together with some properties of a thermoplastic elastomer; p.2, paragraph 0024) and wherein the thermoplastic phase comprises a thermoplastic resin (…heat shrinkable tube that is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; p.2, paragraph 0020); and heating the article to shrink the article (…the protective tube 20 is heated using a separate heating unit…various heating units have been used in the art to heat heat-shrinkable tube and the protective tube of LEE can also be heated using such conventional heating unit…the protective tube 20 is shrunk by heat applied to the protective tube 20 from the heating unit as described above; p.4, paragraphs 048-0049).
However, it is silent as to the process wherein more than 5 wt% of the rubber is extractable in boiling xylene as claimed in claim 1, and wherein the thermoplastic phase comprises a thermoplastic resin having a Tm>110 degrees Celsius and propylene-based elastomer (PBE) having a Tm<110 degrees Celsius as claimed in claims 1 and 3; and heating the article to a temperature between about 100 degrees Celsius and 250 degrees Celsius to shrink the article as claimed in claims 1 and 3.
KERSTETTER, III et al. disclose thermoplastic vulcanizates comprising propylene-based elastomers (title); wherein the thermoplastic vuclanizates comprise rubber, thermoplastic resin, propylene-based elastomer, oil, and one or more fillers (abstract); wherein the rubber component is for example EPDM (p.3, paragraph 0033); wherein TPV comprises a thermoplastic component that comprises thermoplastic resin and PBE (p.4, paragraphs 0042 and 0044); wherein the partially vulcanized rubber is one wherein more than 5 weight percent (wt %) of the crosslinkable rubber is extractable in boiling xylene, for example at least 5 wt% and less than 20 wt % or 30 wt %, or 50 wt % of the crosslinkable rubber can be extractable form the specimen of the TPV in boiling xylene (p.2, paragraph 0026); wherein the thermoplastic resin  comprises, or consists of polypropylene which has melting point above 110 degree Celsius (p.5, paragraphs 0051-0052); wherein the Tm of the propylene based elastomer (PBE)  may be less than about 110 degree Celsius, less than about 100 degree Celsius…less than about 60 degree Celsius (p.7, paragraph 0060); wherein the TPV may be useful for making a variety of article; such as molded corners, molded caps, glass run channels, …door seals, window seals, etc. (p. 13; paragraph 0120).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the vulcanized elastomer (at least partially vulcanized rubber as claimed) of LEE with partially vulcanized rubber wherein more than 5 weight percent (wt %) of the crosslinkable rubber is extractable in boiling xylene, for example at least 5 wt% (as claimed in claim 1) as taught by KERSTETTER, III et al. as a well-known vulcanized rubber being dispersed and/or used with the TPV composition used in automotive applications as taught by KERSTETTER, III et al.(p.1, paragraph 0004).
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thermoplastic vulcanizate (TPV) of LEE as modified by KERSTETTER, III et al. with TPV comprising a thermoplastic component that comprises thermoplastic resin and PBE; wherein the thermoplastic resin has melting point above 110 degree and the propylene based elastomer (PBE) has melting point less than about 110 degree Celsius (as claimed in claims 1 and 3) as taught by KERSTETTER, III et al. as a well-known suitable TPV composition having suitable melting points used in automotive applications as taught by KERSTETTER, III et al. (p.1, paragraph 0004).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would expect that the same composition of material (TPV composition as claimed) of LEE as modified by KERSTETTER, III et al.  would shrink at the same temperature as claimed temperature (between 100 degrees Celsius and 250 degree Celsius).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating temperature of LEE as modified by KERSTETTER, III et al. with the heating temperature between 100 degrees Celsius and 250 degree Celsius (as claimed in claims 1 and 3) as a suitable heating temperature to shrink the composition of TPV material.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 8, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein the thermoplastic resin has a Tm>130 degree Celsius (…the olefinic thermoplastic resin may have a melting temperature of from at least 110 degree Celsius, or at least 120 degree Celsius, or at least 130 degree Celsius, and etc.; p.5, paragraph 0052; KERSTETTER, III et al.).
With respect to claim 9, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein the PBE has a Tm<100 degree Celsius (…the Tm of the PBE may be less than about 100 degree Celsius; p.7, paragraph 0060; KERSTETTER, III et al.), and further wherein the PBE comprises: 70-95 wt% unit derived from propylene and 5 to 30 wt% units derived from ethylene, the wt% on the basis of the monomers-derived content of the PBE (…the PBE comprises propylene derived unit based upon the total weight of the PBE; wherein the PBE may include up to about 95 wt%, etc.; p.6, paragraph 0058; …the PBE comprises propylene and from about 5 to about 30 wt % of one or more comonomers selected from ethylene; p.6, paragraph 0056).
With respect to claim 10, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein heating the article comprises heating the article to a temperature between about 110 degree Celsius and 150 degree Celsius.
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would expect that the same composition of material (TPV composition as claimed) of LEE as modified by KERSTETTER, III et al.  would shrink at the same temperature as claimed temperature (between 110 degrees Celsius and 150 degree Celsius) as one’s desired heating temperature to provide one’s optimum shrinkage of the material.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating temperature of LEE as modified by KERSTETTER, III et al. with the heating temperature between 110 degrees Celsius and 150 degree Celsius (as claimed) as one’s desired suitable heating temperature range to provide one’s desired shrinkage of the composition of TPV material for its optimum usage.
With respect to claim 11, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
However, it is silent as to the process wherein heating the article comprises heating the article to the temperature for 120 seconds.
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would expect that the duration of heating of the same composition of material (TPV composition as claimed) of LEE as modified by KERSTETTER, III et al.  would shrink at the same duration as claimed (for 120 seconds) as one’s desired heating duration to provide one’s optimum shrinkage of the material.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating duration of LEE as modified by KERSTETTER, III et al. with the heating duration of 120 seconds (as claimed) as one’s desired optimum heating duration to provide one’s desired shrinkage of the composition of TPV material for its optimum usage.
With respect to claims 12-13, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein more than 10 wt% of the rubber is extractable in boiling xylene as claimed in claim 12; wherein more than 15 wt% of the rubber is extractable in boiling xylene (…TPV comprising a partially vulcanized rubber at least 5 wt% and less than 20 wt% of the crosslinkable rubber can be extractable from the specimen of the TPV in boiling xylene; p.2, paragraph 0026).
With respect to claim 14, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein the shaping comprises molding or extruding the TPV (…the mixture of thermoplastic elastomer, thermoplastic resin, antioxidant, crosslinking agent are first melted and mixed and cooled and formed into pellets having a certain shape and the pellets are extruded by an extrusion molding machine and cooled thereby continuously forming a tube having a space therein; p.4, paragraphs 0041-0044; LEE).
With respect to claim 16, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein the thermoplastic resin comprises a random propylene, ethylene, butane terpolymer (…the thermoplastic component of TPV includes at least one olefinic thermoplastic resin; wherein the olefinic thermoplastic resin” may be any material that is not a “rubber” and is not a “propylene-based elastomer”; wherein the olefinic thermoplastic resin component contain one or more polyolefins, including polyolefin homopolymers, and polyolefin copolymers; the term copolymer means a polymer derived from two or more monomers (including terpolymer) and polyolefin may be prepared from mono-olefin monomers including monomers such as ethylene, propylene, 1-butene, …, mixtures thereof, and copolymers thereof; p.5, paragraph 0049; KERSTETTER, III et al.).
With respect to claim 17, LEE as modified by KERSTETTER, III et al. disclose the process as discussed above with respect to claims 1 and 3.
Also, LEE as modified by KERSTETTER, III et al. disclose the process wherein the rubber is an ethylene propylene diene rubber (EPDM) (…the rubber component comprises an EPDM; p.3, paragraph 0033; KERSTETTER, III et al.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2017/0015028 A1) in view of CHUNG et al. (US 2006/0293458 A1).
With respect to claim 2, LEE discloses a process of heat shrinking an article, the process comprising: shaping a thermoplastic vulcanizate (TPV) into an article (…the protective tube 20 for a coil spring is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; wherein the thermoplastic elastomer that is used may be one or more selected from the group consisting of TPO, TPS, TPA…and TPV; p.2, paragraphs 0020-0021; …the mixture of thermoplastic elastomer, thermoplastic resin, antioxidant, crosslinking agent are first melted and mixed and cooled and formed into pellets having a certain shape and the pellets are extruded by an extrusion molding machine and cooled thereby continuously forming a tube having a space therein; p.4, paragraphs 0041-0044), the TPV comprising: a partially vulcanized rubber dispersed in a continuous thermoplastic phase (…the thermoplastic vulcanizate (TPV) is a compound having a continuous thermoplastic phase and a vulcanized elastomer phase dispersed in the continuous thermoplastic phase; wherein the TPV has the preferred properties of crosslinked rubber together with some properties of a thermoplastic elastomer; p.2, paragraph 0024) and wherein the thermoplastic phase comprises a thermoplastic resin (…heat shrinkable tube that is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; p.2, paragraph 0020); and heating the article to shrink the article (…the protective tube 20 is heated using a separate heating unit…various heating units have been used in the art to heat heat-shrinkable tube and the protective tube of LEE can also be heated using such conventional heating unit…the protective tube 20 is shrunk by heat applied to the protective tube 20 from the heating unit as described above; p.4, paragraphs 048-0049).
However, it is silent as to the process wherein more than 5 wt% of the rubber is extractable in boiling xylene; and comprising heating the article to a temperature between about 100 degrees Celsius and 250 degrees Celsius to shrink the article.
CHUNG et al. disclose a process for the preparation of dynamically vulcanized thermoplastic elastomers.  The process comprises melt process under high shear conditions a) at least one thermoplastic engineering resin; b) at least vulcanizable rubber, c) a curing agent d) at least one additional thermoplastic engineering resin in the form of solid particle (abstract); wherein the rubber component of the TPV is generally present as small particles dispersed within a continuous thermoplastic matrix; the rubber is to be at least partially vulcanized (p.2; paragraph 0011).  The rubber may be partially of fully cured or cross-linked; wherein the degree of cure can be measured by determining the amount of rubber that is extractable from the thermoplastic vulcanizate by using cycloxane or boiling xylene as an extractant; wherein the rubber has a degree to cure where not more than 15 weight % , not more than 10 weight percent is extractable (p.3, paragraph 0020).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the vulcanized elastomer (at least partially vulcanized rubber as claimed) of LEE with at least partially vulcanized rubber wherein more than 5 weight percent (wt %) of the crosslinkable rubber is extractable in boiling xylene (as claimed) as taught by CHUNG et al. as a well-known amount of rubber that is extractable from the thermoplastic vulcanizate  that is used in automotive applications as taught by CHUNG et al.(p.1, paragraph 0003).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would expect that the same composition of material (TPV composition as claimed) of LEE as modified by CHUNG et al.  would shrink at the same temperature as claimed temperature (between 100 degrees Celsius and 250 degree Celsius).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating temperature of LEE as modified by CHUNG et al. with the heating temperature between 100 degrees Celsius and 250 degree Celsius (as claimed) as a suitable heating temperature to shrink the composition of TPV material.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2017/0015028 A1) in view of CHUNG et al. (US 2006/0293458 A1) and further in view of RAJAN et al. (US 2003/0134062 A1).
With respect to claims 4-7, LEE as modified by CHUNG et al. disclose as discussed above with respect to claim 2 above.
LEE as modified by CHUNG et al. disclose the process wherein the article is a tube (a protective tube 20; LEE).
However, it is silent as to the process wherein the heating shrinks the article in a machine direction (MD) by at least 20% as claimed in claim 4; wherein the MD is an axial direction of the tube as claimed in claim 5; wherein the heating shrinks the article in a cross direction (CD) by no more than 5%; wherein the cross direction is a radial or circumferential direction of the tube as claimed in claim 7.
RAJAN et al. disclose a multi-layered shrink film (title); wherein the shrink film is used in packaging industry to protect and preserve articles; wherein the formation of the shrink film can be of a tube or sleeve (p.1, paragraph 0003); wherein the heat shrink film comprising core layer comprising a blend of i) copolymer of propylene with an alpha olefin and ii) homopolymer of propylene or buylene, or a copolymer of butylene with an alpha olefin (p.2, paragraph 0015); wherein the alpha olefin includes ethylene, 1-butente; wherein propylene copolymers include a random copolymer of propylene, and 1 butene; wherein the copolymer of butylene may also comprises an ethylene-propylene-butylene terpolymer (p.3, paragraphs 0034-0039); wherein the film has an ultimate shrinkage in the machine direction of at least 40% at 132 degree Celsius and the cross direction of less than 4% at 135 degrees Celsius (under ROSO) (p.6, paragraph 0056-0059).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to shrink the sleeve made from TPV with any one’s desired shrinkage to provide its optimum use of application. 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the shrinkage of protective tube made of TPV of LEE as modified by CHUNG with the shrinkage of at least 40% (at least 20% as claimed in claim 4) in MD and less than 4% (no more than 5% as claimed in claim 6) in CD as taught by RAJAN et al. as one’s desired shrinkage of MD and CD of shrinkable sleeve used to protect the article as taught by RAJAN et al.

Claims15 is rejected under 35 U.S.C. 103 as being obvious over LEE (US 2017/0015028 A1) in view of KERSTETTER, III et al. (US 2016/0340480 A1) and BUKOVNIK (US 2009/0283294 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claim 15, LEE discloses a process of heat shrinking an article, the process comprising: shaping a thermoplastic vulcanizate (TPV) into an article (…the protective tube 20 for a coil spring is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; wherein the thermoplastic elastomer that is used may be one or more selected from the group consisting of TPO, TPS, TPA…and TPV; p.2, paragraphs 0020-0021; …the mixture of thermoplastic elastomer, thermoplastic resin, antioxidant, crosslinking agent are first melted and mixed and cooled and formed into pellets having a certain shape and the pellets are extruded by an extrusion molding machine and cooled thereby continuously forming a tube having a space therein; p.4, paragraphs 0041-0044), the TPV comprising: a partially vulcanized rubber dispersed in a continuous thermoplastic phase (…the thermoplastic vulcanizate (TPV) is a compound having a continuous thermoplastic phase and a vulcanized elastomer phase dispersed in the continuous thermoplastic phase; wherein the TPV has the preferred properties of crosslinked rubber together with some properties of a thermoplastic elastomer; p.2, paragraph 0024) and wherein the thermoplastic phase comprises a thermoplastic resin (…heat shrinkable tube that is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; p.2, paragraph 0020); and heating the article to shrink the article (…the protective tube 20 is heated using a separate heating unit…various heating units have been used in the art to heat heat-shrinkable tube and the protective tube of LEE can also be heated using such conventional heating unit…the protective tube 20 is shrunk by heat applied to the protective tube 20 from the heating unit as described above; p.4, paragraphs 048-0049).
However, it is silent as to the process of securing two parts by heat shrinking the article; the process comprising disposing the article at least partially about each of the two parts to be secured; the article comprises the TPV wherein more than 5 wt% of the rubber is extractable in boiling xylene, and wherein the thermoplastic phase comprises a thermoplastic resin having a Tm>110 degree Celsius and propylene-based elastomer (PBE) having a Tm<110 degree Celsius; and heating the article to a temperature between about 100 degrees Celsius and 250 degree Celsius to shrink the article
KERSTETTER, III et al. disclose thermoplastic vulcanizates comprising propylene-based elastomers (title); wherein the thermoplastic vuclanizates comprise rubber, thermoplastic resin, propylene-based elastomer, oil, and one or more fillers (abstract); wherein the rubber component is for example EPDM (p.3, paragraph 0033); wherein TPV comprises a thermoplastic component that comprises thermoplastic resin and PBE (p.4, paragraphs 0042 and 0044); wherein the partially vulcanized rubber is one wherein more than 5 weight percent (wt %) of the crosslinkable rubber is extractable in boiling xylene, for example at least 5 wt% and less than 20 wt % or 30 wt %, or 50 wt % of the crosslinkable rubber can be extractable form the specimen of the TPV in boiling xylene (p.2, paragraph 0026); wherein the thermoplastic resin  comprises, or consists of polypropylene which has melting point above 110 degree Celsius (p.5, paragraphs 0051-0052); wherein the Tm of the propylene based elastomer (PBE)  may be less than about 110 degree Celsius, less than about 100 degree Celsius…less than about 60 degree Celsius (p.7, paragraph 0060); wherein the TPV may be useful for making a variety of article; such as molded corners, molded caps, glass run channels, …door seals, window seals, etc. (p. 13; paragraph 0120).
BUKOVNIK discloses a cover assembly for covering an electrical substrate includes a double walled, tubular sleeve (abstract); wherein the sleeve 120 is radially elastically expandable; formed of an elastomeric material, formed of TPV (p.1, paragraphs 0003-0005; p.3, paragraph 0040); wherein the sleeve 120 is rolled over the connector 30 to span the splice connection between the cables 40 (p.4, paragraph 0049; figures 6-7).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to use the TPV protective tube of LEE to splice the cable used in the automotive art.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the vulcanized elastomer (at least partially vulcanized rubber as claimed) of LEE with partially vulcanized rubber wherein more than 5 weight percent (wt %) of the crosslinkable rubber is extractable in boiling xylene, for example at least 5 wt% (as claimed in claim 1) as taught by KERSTETTER, III et al. as a well-known vulcanized rubber being dispersed and/or used with the TPV composition used in automotive applications as taught by KERSTETTER, III et al.(p.1, paragraph 0004).
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the thermoplastic vulcanizate (TPV) of LEE as modified by KERSTETTER, III et al. with TPV comprising a thermoplastic component that comprises thermoplastic resin and PBE; wherein the thermoplastic resin has melting point above 110 degree and the propylene based elastomer (PBE) has melting point less than about 110 degree Celsius (as claimed in claims 1 and 3) as taught by KERSTETTER, III et al. as a well-known suitable TPV composition having suitable melting points used in automotive applications as taught by KERSTETTER, III et al. (p.1, paragraph 0004).
The examiner notes here that one of ordinary skilled in the art would have readily appreciated to recognize that one would expect that the same composition of material (TPV composition as claimed) of LEE as modified by KERSTETTER, III et al.  would shrink at the same temperature as claimed temperature (between 100 degrees Celsius and 250 degree Celsius).
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the heating temperature of LEE as modified by KERSTETTER, III et al. with the heating temperature between 100 degrees Celsius and 250 degree Celsius (as claimed in claims 1 and 3) as a suitable heating temperature to shrink the composition of TPV material.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the TPV protective tube of LEE as modified by KERSTETTER, III et al. to be used to splice the cables (securing the two parts via disposing the article over the two parts as claimed) as taught by BUKOVNIK as suitable alternative use of application using TPV sleeve as taught by BUKOVNIK.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
5/7/2021